MEMORANDUM **
We have reviewed appellant’s opposition to the motion for summary affirmance and appellant’s opening brief. The motion for summary affirmance is granted because the questions raised in this appeal are so insubstantial as not to require further ar*643gument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Appellant’s alternative “motion for more definite statement and/or motion to strike” is denied.
The district court’s judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.